                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    SIMON FINGER, M.D.                                                            CIVIL ACTION

    VERSUS                                                                             NO: 17-2893

    HARRY JACOBSON ET AL.                                                          SECTION: T(3)



                                              ORDER

         Before the Court is a Motion for Summary Judgment1 and reply brief2 filed by Harry R.

Jacobson, M.D. (“Jacobson”), Douglas L. Koppang, Jr. (“Koppang”), Steven T. Johnson

(“Johnson”), MedCare Investment Fund V, L.P. (“MedCare”, incorrectly named MedCare

Investment Corporation) and Cardiovascular Care Group, Inc. (“CCG”) (collectively,

“Defendants”). Simon Finger, M.D. (“Plaintiff”) has filed an opposition. 3 For the following

reasons, the motion for summary judgment is DENIED.



                        FACTUAL AND PROCEDURAL BACKGROUND

         This action involves claims that Defendants intentionally and fraudulently induced Plaintiff

into joining the Louisiana Heart Hospital, LMCHH PCP, LLC, (the “Hospital”) as an employee. 4

Plaintiff alleges that he was operating a profitable private practice as an orthopedic surgeon in

2015 when Defendants began recruiting him to join the Hospital.5 MedCare is a private equity firm




1
  R. Doc. 77.
2
  R. Doc. 98.
3
  R. Doc. 94.
4
  R. Doc. 1-2, ¶9.
5
  R. Doc. 1-2, ¶¶8-9.


                                                  1
that holds an investment interest in CCG, a health care company that indirectly owns the Hospital.6

Jacobson is the chairman of MedCare, and Johnson and Koppang are executives at CCG.7

         Plaintiff alleges that Jacobson, Johnson, and Koppang made intentional and fraudulent

misrepresentations regarding MedCare and CCG’s financial situations and commitments to the

Hospital in order to induce him to join the Hospital. 8 In reliance on their statements, Plaintiff

signed a seven-year contract with an annual salary of $1.3 million plus production bonuses. 9

Plaintiff thereafter “shut down his private practice, divested his interest in [an unrelated] surgical

hospital and [ ] physical therapy clinic, and sold his medical equipment and supplies to the

Hospital. On May 1, 2016, he reported to work at the Hospital as an employee.”10

         In late August 2016, Koppang informed Plaintiff that CCG decided to stop supporting the

Hospital and that the Hospital would be shut down if it could not find a buyer.11 Jacobson told

Plaintiff that MedCare would guarantee his income stream for the life of his contract, however,

the documentation promised was never provided.12 Plaintiff alleges that he sustained damages for

his justifiable reliance on the intentional and fraudulent misrepresentations of Jacobson, Johnson,

and Koppang. 13 He alleges that MedCare and CCG are solidarily liable for the fraudulent

misrepresentations of their agents. 14 Defendants now move for summary judgment asserting

Plaintiff’s claims are based exclusively on statements concerning future events which do not give

rise to a claim for fraud as a matter of law.15



6
  R. Doc. 1-2, ¶¶3-4.
7
  R. Doc. 1-2, ¶¶5-7.
8
  R. Doc. 1-2, ¶¶11-15.
9
  R. Doc. 1-2, ¶14.
10
   R. Doc. 1-2, ¶16.
11
   R. Doc. 1-2, ¶17.
12
   R. Doc. 1-2, ¶19.
13
   R. Doc. 1-2, ¶¶24-26.
14
   R. Doc. 1-2, ¶26.
15
   R. Doc. 77-1, pp.3-4.


                                                  2
                                          LAW AND ANALYSIS

            Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”16 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 17 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”18 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact. 19 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”20

            Plaintiff brings claims for negligent and intentional misrepresentations made by

Defendants. 21 The elements of intentional misrepresentation under Louisiana law are: (1) a

misrepresentation of a material fact; (2) made with the intent to deceive; and (3) causing justifiable

reliance with resultant injury.22 The elements of negligent representation under Louisiana law are:

(1) the defendant, in the course of its business or other matters in which it had pecuniary interest,




16
   Fed. R. Civ. P. 56(a).
17
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
18
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
19
   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
20
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).
21
   R. Doc. 1-2.
22
   Guidry v. U.S. Tobacco Co., 188 F.3d 619, 627 (5th Cir. 1999); Abell v. Potomac Ins. Co., 858 F.2d 1104, 1131 n.
33 (5th Cir.1988); Ballard's Inc. v. North American Land Development Corp., No. 28,437–CA (La. App. 2 Cir.
6/26/96), 677 So.2d 648, 651; Pittman v. Piper, 88–2162 (La. App. 4 Cir. 4/13/89), 542 So.2d 700, 702; Deville v.
Leonards, 457 So. 2d 311, 313 (La. Ct. App. 1984)).



                                                         3
supplied false information, (2) the defendant had a legal duty to supply correct information to the

plaintiff, (3) the defendant breached its duty, which can be breached by omission as well as by

affirmative misrepresentation, and (4) the plaintiff suffered damages or pecuniary loss as a result

of his justifiable reliance upon the omission or affirmative misrepresentation.23

         Defendants argue that they are entitled to summary judgment because statements

concerning future events are not actionable.24 Defendants point to the complaint’s allegations that

Defendants indicated the Hospital was “on the right trajectory,” “intended to add an imaging and

surgery center,” and that MedCare “had extremely deep pockets.”25 Defendants also cite Plaintiff’s

deposition testimony wherein Plaintiff testified that some of the complaint’s allegations amounted

to promises of future conduct.26

         Plaintiff contends that future promises to perform are actionable when the promisor

intended not to perform at the time of making the promise and that Defendants made numerous

misrepresentations concerning current events.                 27
                                                                   Plaintiff cites, for example, Defendants’

representations regarding losses at the Hospital in response to Plaintiff’s January 31, 2016 inquiry

and representations made when discussing whether MedCare and CCG was considering selling

the Hospital while recruiting Plaintiff.28

         To the extent Defendants made representations to Plaintiff about the present state of the

Hospital, such representations are statements of fact relating to present events giving rise to

Plaintiff’s claims under Louisiana law. The Court finds that there are material facts in dispute




23
   LaBarge Pipe & Steel Co. v. First Bank, 550 F.3d 442, 464 (5th Cir. 2008)(citing Sys. Eng'g and Sec., Inc. v. Sci.
& Eng'g Asscs., Inc., 962 So.2d 1089, 1092 (La.Ct.App., 4th Cir. 2007)).
24
   R. Doc. 77-1, pp.3-4.
25
   R. Doc. 77-1, p.2.
26
   R. Doc. 77-1, pp.2-3.
27
   R. Doc. 94, pp.12-17.
28
   R. Doc. 94, pp. 13-15.


                                                          4
regarding Plaintiff’s claims based on misrepresentation. Accordingly, summary judgment is not

appropriate as to Plaintiff’s intentional and negligent misrepresentation claims.



                                         CONCLUSION

       Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment is DENIED.

                                       18th day of September, 2019.
       New Orleans, Louisiana, on this _____




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
